Title: James W. Wallace to Thomas Jefferson, 29 August 1814
From: Wallace, James W.
To: Jefferson, Thomas


          
            Dr sir Fauqr Aug. 29. 14
            I am pleased that the fish-Saw merits a place in your Hall. I hope soon to send you a pair of Swans, which, if not acceptable to you, I hope you will with my best wishes send to Mrs Bankhead. I am anxious to get to Charlottsville but such is at present the state of private as well as public concerns that I can’t say exactly when I shall see you, for I expect an immediate call for all the Militia en masse.
            Being sent from the field of Battle, and hearing  on the road every thing but the truth, and supposing you will be filled with false reports, I will give you such a statement as my situation on the Battle ground allows me.
            About 10 oclock on Wednesday ye 24 Inst. the Army on Capitol Hill moved on towards Bladensburgh. I followed the Army expecting to see, what I have always anxiously wished, an engagement by land, having seen one at sea. hearing the Enemy was in sight, I pushed on, when I arrived near Bladensburgh, our army stationed there, was drawn up in line of Battle on a commanding Eminence on the left, composed of, as I understood 2,500 Baltimore troops, and 3,000 which had been stationed at Bladensburgh for some days, the Baltimore troops had arrived the night before the Action. Near the Centre of the line were two heavy cannons, on the left of the line the Cavalry, 150 regular and 94 militia. below the line,
			 400 yds was a
			 breast work on which was placed four six pounders, short guns—and about 120 rifle men. the breast work, about 350 yds from Bladensburgh.
            On the right hand hill, were placed two lines, the one 150 yards above the other—on the top of the hill were two pieces of Artillery (one brass) six pounders. between these two hills runs the main road leading to Bladensburgh. in, and near this road, were placed our cannons, in different situations.
            The Enemy approached the Town, marching up the Eastern branch and formed on the side of a very large hill  back of the Town. Soon as the first battalion formed, it ran up the hill & through the Town to commence the action. I feared the worst, I hoped the best. I am incapable of expressing my feelings, fearing what I did Soon see, might come to pass. Now a Six pounder from the breast work spoke, a huzza ran through the lower line on the right hand hill. the other cannons on the breast work soon commenced a brisk fire and were answered by rockets from the Town. whilst this scene was going on, the Enemies Cavalry (about 40) charged the cannon on the back of the breast work. the riflemen flew, the artillery men soon followed. the cannon from the centre roared; the cavalry (ours) at this moment were in quick motion going from the Enemy. the breast work is in an orchard, which prevented my seeing what passed. but sir, this settles the account of the breast work. the Enemies cannon (small) was now firing, when a heavy platoon firing commenced and ran from right to left of the line, in full blaze, smoke and roar, now the fire was general, and awfully tremendous, both from the musketry and cannon. a sight when taken all together, except a fine woman, was the most magnificant I have ever seen. all the sights I have ever seen are ignes fatua to this. the troops to the right of the line broke, as they were again coming up, others broke which carried them off again. they now continually broke, untill the Baltimore Uniform companies stood alone, who not being able to stand longer, also ran off, having driven off, the left hand hill troops, composing the main body, they fell on the troops on the right hand hill (when I say right and left hand hill, I mean as the road
			 leads to Bladensburg from the City) where a spirited fire commenced with the lower line (there being two lines 150 yds apart) soon a huzza rang through the line—a cry they run; and an advance on the Enemy, this I suppose
			 arose from the lively play of the Artillery; but poor fellows they soon had to run like the rest helter Skelter, pell-mell—the second line now took up the fire, but soon followed suit, and away
			 they
			 went. the Artillery now was silent. there sir ended the contest for the metropolis of the U.S.A. a contest, which began & ended in, (I think) thirty minutes. all I have written I saw.
			 fool that I am, to expose myself unarmed to such showers of Bullits to
			 gratify
			 curiosity. for there
			 were not 200 men left on the field & they running when capt Jackson of the Prince George militia & myself came off in Showers of bullits. the Enemy fired so high, that I would not have given a worm
			 eaten Quinque open for choice whether
			 to be shot at or not, untill the last moments when the bullits flew from the ground (as the dust showed) to many feet over my head.
			 I am made of
			 strange
			 materials, I really suffer more by
			 sympathy
			 for others, than I
			 suffer for myself, I suffered more seeing Col Randolph walk on the top of your house, in half a second, than I suffered in the thick of the bullets, indeed I neither feared or cared. I am now clearly of opinion that I am truly a firm man I could make a Soldier the Reports from the city are Numerous and contradictory. I expect it may be depended on that they have left the City, one reports says say for Baltimore, for Harpers ferry, for Marlborou, the latter is I believe true—the same report says Winders Army is near Baltimore—tis believed, the President is in the City. he is said to look
			 very calmly over the ruins. the better to be depended reports says say Armstrong is missing. if he gets to the City again popular fury will endanger him indeed If the President don’t  dismiss him, he will incur additional censure—Armstrong is suspected generally.
             the Navy yard was burnt by order of our Government—
            Tis said we lost 70—Killed. this I do not believe—the Enemy 300—tis impossible.
            Camp, & other statements of our numbers
            
              
                Winders Army
                2,700
              
              
                Bladdensburg Army
                3,000
              
              
                Baltimore troops
                2,500
              
              
                Flotilla men
                0,700
              
              
                Annapolis Regiment
                0,800.
              
            
            Amongst these were 150 regular cavalry & 280 Infantry, the Infantry not in battle. Sad arrangements, sad doings indeed, treachery I think, cowardice I saw, the Maryland Militia won’t fight. there was not one Virginia Soldier in the Battle, unless the   fairfax cavalry, which I do not think were there—the fleet is off alexandria carrying away the flour and Tobacco. troops
			 are voluntarily going on, in, small numbers, but the Governor as yet has called out no more—I fear sir, I tire you, and my Eyes being much injured by a Rocket I conclude with best wishes to Mrs & Mr Bankhead  and the Montichello family—God bless you sir
            James W.
                Wallace
          
          
          
            
              
                NB
                 30th
              
              
                 
                7 oclock A.M. a gentleman has just arrived who confirms, that the President is in the City & Enemy on their way to  Marlboro—that the fleet is off Alexandria loading with Tobacco and Flour
              
            
            J W Wallace
          
        